Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
2.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
4.	Claims 1-4, 6-7, 9, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US 20180270403 A1).
Regarding claim 1, Chung discloses a fingerprint sensor (e.g., Figs. 1 and 4-8; fingerprint sensor; [0022]) for a display device (e.g., Figs. 7-8 show a fingerprint sensor integrated with a display panel), the fingerprint sensor comprising:
a light sensor including a light sensing element through which a sensing current flows according to the intensity of incident light ([0023] and [0026]; optical sensor 120 is a CCD or COMS sensor. CCD or CMOS sensor comprises light sensing elements that convert received an optical signal into a current signal); and
a light guide (light guide 130) disposed on the light sensor (optical sensor 120), wherein the light guide comprises:
a first light blocking member (light shielding member 132) having a first opening (opening O1);
a first light transmitting member (transparent member 131) disposed on the first light blocking member (light shielding member 132); and
a second light blocking member (light shielding member 134) disposed on the first light transmitting member (transparent member 131) and having a second opening (opening O2) overlapping the first opening (opening O1).

Regarding claim 2, Chung (e.g., Figs. 1 and 4-8) discloses the fingerprint sensor of claim 1, wherein the second opening has a size smaller or larger than that of the first opening (e.g., Figs. 1, 4, and 7-8; SO2>SO1).

Regarding claim 3, Chung (e.g., Figs. 1 and 4-8) discloses the fingerprint sensor of claim 1, wherein the light sensor comprises a light sensing layer (light sensor layer 120), the light guide comprises a light guide layer (light guide layer 130), the first light blocking member comprises a first light blocking layer (e.g., Figs. 1, 4-5, and 7-8; light shielding member 132), the first light transmitting member comprises a first light transmitting layer (e.g., Figs. 1, 4-5, and 7-8; transparent member 131), and the second light blocking member comprises a second light blocking layer (light shielding member 134).

Regarding claim 4, Chung (e.g., Figs. 1 and 4-8) discloses the fingerprint sensor of claim 3, further comprising: 
a second light transmitting layer (transparent member 133) disposed on the second light blocking layer (light shielding member 134); and 
a third light blocking layer (e.g., Figs. 1, 4-5, and 7-8; light shielding member 136) disposed on the second light transmitting layer (e.g., Figs. 1, 4-5, and 7-8; transparent member 133) and having a third opening (opening O3).

Regarding claim 6, Chung (e.g., Figs. 1 and 4-8) discloses the fingerprint sensor of claim 4, wherein the third opening (opening O3) overlaps the first opening (opening O1) and the second opening (opening O2), and the third opening has a size larger than that of the second opening, and the size of the second opening is larger than the size of the first opening (e.g., Figs. 1,4, and 7-8; SO3>SO2>SO1).

Regarding claim 7, Chung (e.g., Figs. 1 and 4-8) discloses the fingerprint sensor of claim 4, Chung (e.g., Fig. 6; [0040]-[0041]) discloses a configuration of the fingerprint sensor, wherein the light guide comprises: a first light blocking member (light shielding member 136) having a first opening (opening O3), a second light blocking member (light shielding member 134) having a second opening (opening O2), and a third light blocking member (light shielding member 132) having a third opening (opening O1); wherein the third opening (opening O1) overlaps the first opening (opening O3) and the second opening (opening O2), and the size of the third opening is smaller than the size of the second opening, and the size of the second opening is smaller than the size of the first opening (e.g., Fig. 6; SO1<SO2<SO3).

Regarding claim 9, Chung discloses a fingerprint sensor (e.g., Figs. 1 and 4-8; fingerprint sensor; [0022]) for a display device (e.g., Figs. 7-8 show a fingerprint sensor integrated with a display panel), the fingerprint sensor comprising:
a light sensor including a light sensing element through which a sensing current flows according to the intensity of incident light ([0023] and [0026]; optical sensor 120 is a CCD or COMS sensor. CCD or CMOS sensor comprises light sensing elements that convert received an optical signal into a current signal); and
a light guide (light guide 130) disposed on the light sensor (optical sensor 120), wherein the light guide comprises:
a first light blocking member (light shielding member 132) having a first opening (opening O1);
a first light transmitting member (transparent member 131) disposed on the first light blocking member (light shielding member 132);
a second light blocking member (light shielding member 134) disposed on the first light transmitting member (transparent member 131) and having a second opening (opening O2) overlapping the first opening (opening O1);
a second light transmitting member (transparent member 133) disposed on the second light blocking member (light shielding member 134); and
a third light blocking member (light shielding member 136) disposed on the second light transmitting member (transparent member 133) and having a third opening (opening O3),
wherein the first light transmitting member has a thickness greater than that of the
second light transmitting member (e.g., Figs. 1 and 5; D’’>D’).

Regarding claim 11, Chung (e.g., Figs. 1 and 4-8) discloses the fingerprint sensor of claim 9, wherein the third opening (opening O3) overlaps the first opening (opening O1) and the second opening (opening O2), and the third opening has a size larger than that of the second opening, and the second opening has a size larger than that of the first opening (e.g., Figs. 1,4-5, and 7-8; SO3>SO2>SO1).

Regarding claim 12, Chung (e.g., Figs. 1 and 4-8) discloses the fingerprint sensor of claim 9, Chung (e.g., Fig. 6; [0040]-[0041]) discloses a configuration of the fingerprint sensor, wherein the light guide comprises: a first light blocking member (light shielding member 136) having a first opening (opening O3), a second light blocking member (light shielding member 134) having a second opening (opening O2), and a third light blocking member (light shielding member 132) having a third opening (opening O1); wherein the third opening (opening O1) overlaps the first opening (opening O3) and the second opening (opening O2), and the size of the third opening is smaller than that of the second opening, and the second opening has a size smaller than that of the first opening (e.g., Fig. 6; SO1<SO2<SO3).

Regarding claim 13, Chung (e.g., Figs. 1 and 4-8) discloses a display device (e.g., Figs. 7-8 show a fingerprint sensor integrated with a display panel) comprising:
a display panel to display an image (display panel 140; [0042]-[0043]); and
a fingerprint sensor (e.g., Figs. 1 and 4-8; fingerprint sensor; [0022]) comprising a light sensor including a light sensing element through which a sensing current flows according to the amount of light that passes through the display panel and a light guide disposed on the light sensor ([0023] and [0026]; optical sensor 120 is a CCD or COMS sensor. CCD or CMOS sensor comprises light sensing elements that convert received an optical signal into a current signal),
wherein the light guide comprises:
a first light blocking member (light shielding member 132) having a first opening (opening O1);
a first light transmitting member (transparent member 131) disposed on the first light blocking member (light shielding member 132); and
a second light blocking member (light shielding member 134) disposed on the first light transmitting member (transparent member 131) and having a second opening (opening O2) overlapping the first opening (opening O1).

Regarding claim 14, Chung (e.g., Figs. 1 and 4-8) discloses the display device of claim 13, wherein the second opening has a size smaller or larger than that of the first opening (e.g., Figs. 1, 4, and 7-8; SO2>SO1).

Regarding claim 15, Chung (e.g., Figs. 1 and 4-8) discloses the display device of claim 13, wherein the light sensor comprises a light sensing layer (light sensor layer 120), the light guide comprises a light guide layer (light guide layer 130), the first light blocking member comprises a first light blocking layer (e.g., Figs. 1, 4, and 7-8; light shielding member 132), the first light transmitting member comprises a first light transmitting layer (e.g., Figs. 1, 4, and 7-8; transparent member 131), and the second light blocking member comprises a second light blocking layer (light shielding member 134).

Regarding claim 16, Chung (e.g., Figs. 1 and 4-8) discloses the display device of claim 13, further comprising: a second light transmitting layer (transparent member 133) disposed on the second light blocking layer (light shielding member 134); and a third light blocking layer (e.g., Figs. 1, 4-5, and 7-8; light shielding member 136) disposed on the second light transmitting layer (transparent member 133) and having a third opening (opening O3) overlapping the first opening (opening O1) and the second opening (opening O2).

5.	Claims 1-7 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (US 20180293452 A1).
Regarding claim 1, Chung discloses a fingerprint sensor (e.g., Figs. 7-9; fingerprint sensor) for a display device ([0038] and [0040]), the fingerprint sensor comprising:
a light sensor including a light sensing element through which a sensing current flows according to the intensity of incident light ([0041]; optical sensor 21 is a CCD or COMS sensor. CCD or CMOS sensor comprises light sensing elements that convert received an optical signal into a current signal); and
a light guide (light guide 22) disposed on the light sensor (optical sensor 21), wherein the light guide comprises:
a first light blocking member (first light shielding member 22a) having a first opening (first opening 220);
a first light transmitting member (first light transmitting member 22b) disposed on the first light blocking member (first light shielding member 22a); and
a second light blocking member (second light shielding member 22a) disposed on the first light transmitting member (first light transmitting member 22b) and having a second opening (second opening 220) overlapping the first opening (first opening 220).

Regarding claim 2, Chung (e.g., Figs. 7-9) discloses the fingerprint sensor of claim 1, wherein the second opening has a size smaller or larger than that of the first opening (e.g., Fig. 8, 220-2>220-3; Fig. 9, 220-2<220-3).

Regarding claim 3, Chung (e.g., Figs. 7-9) discloses the fingerprint sensor of claim 1, wherein the light sensor comprises a light sensing layer (light sensor layer 21), the light guide comprises a light guide layer (light guide layer 22), the first light blocking member comprises a first light blocking layer (first light shielding member 22a), the first light transmitting member comprises a first light transmitting layer (first light transmitting layer 22b), and the second light blocking member comprises a second light blocking layer (second light shielding member 22a).

Regarding claim 4, Chung (e.g., Figs. 7-9) discloses the fingerprint sensor of claim 3, further comprising: 
a second light transmitting layer (second light transmitting layer 22b) disposed on the second light blocking layer (second light blocking layer 22a); and 
a third light blocking layer (third light shielding member 22a) disposed on the second light transmitting layer (second light blocking layer 22a) and having a third opening (opening 220).

Regarding claim 5, Chung (e.g., Figs. 7-9) discloses the fingerprint sensor of claim 4, wherein the third opening overlaps the first opening and the second opening, and the third opening has a size substantially the same as that of the first opening and that of the second opening (e.g., Fig. 7; the third 220 opening has a size substantially the same as that of the first opening 220 and that of the second opening 220).

Regarding claim 6, Chung (e.g., Figs. 7-9) discloses the fingerprint sensor of claim 4, wherein the third opening (Fig. 8; opening 220-1) overlaps the first opening (Fig. 8; opening 220-3) and the second opening (Fig. 8; opening 220-2), and the third opening has a size larger than that of the second opening, and the size of the second opening is larger than the size of the first opening (Fig. 8; 220-1>220-2>220-3).
Regarding claim 7, Chung (e.g., Figs. 7-9) discloses the fingerprint sensor of claim 4, wherein the third opening (Fig. 9; opening 220-1) overlaps the first opening (Fig. 9; opening 220-3) and the second opening (Fig. 9; opening 220-2), and the size of the third opening is smaller than the size of the second opening, and the size of the second opening is smaller than the size of the first opening (Fig. 9; 220-1<220-2<220-3).

Regarding claim 13, Chung (e.g., Figs. 7-9) discloses a display device comprising:
a display panel to display an image (display panel 20; [0038] and [0040]); and
a fingerprint sensor (e.g., Figs. 7-9; fingerprint sensor) comprising a light sensor including a light sensing element through which a sensing current flows according to the amount of light that passes through the display panel and a light guide disposed on the light sensor ([0041]; optical sensor 120 is a CCD or COMS sensor. CCD or CMOS sensor comprises light sensing elements that convert received an optical signal into a current signal),
wherein the light guide comprises:
a first light blocking member (first light shielding member 22a) having a first opening (first opening 220);
a first light transmitting member (first light transmitting member 22b) disposed on the first light blocking member (first light shielding member 22a); and
a second light blocking member (second light shielding member 22a) disposed on the first light transmitting member (first light transmitting member 22b) and having a second opening (second opening 220) overlapping the first opening (first opening 220).
Regarding claim 14, Chung (e.g., Figs. 7-9) discloses the display device of claim 13, wherein the second opening has a size smaller or larger than that of the first opening (e.g., Fig. 8, 220-2>220-3; Fig. 9, 220-2<220-3).

Regarding claim 15, Chung (e.g., Figs. 7-9) discloses the display device of claim 13, wherein the light sensor comprises a light sensing layer (light sensor layer 21), the light guide comprises a light guide layer (light guide layer 22), the first light blocking member comprises a first light blocking layer (first light shielding layer 22a), the first light transmitting member comprises a first light transmitting layer (first light transmitting layer 22b), and the second light blocking member comprises a second light blocking layer (second light shielding layer 22a).

Regarding claim 16, Chung (e.g., Figs. 7-9) discloses the display device of claim 13, further comprising: a second light transmitting layer (second light transmitting layer 22b) disposed on the second light blocking layer (second light shielding layer 22a); and a third light blocking layer (third light blocking layer 22a) disposed on the second light transmitting layer (second light transmitting layer 22b) and having a third opening (third opening 220) overlapping the first opening (first opening 220) and the second opening (second opening 220).

6.	Claim 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (US 20180373945 A1).
Regarding claim 9, Wu (e.g., Figs. 3, 5, 7, and 10) discloses a fingerprint sensor for a display device, the fingerprint sensor comprising:
a light sensor including a light sensing element through which a sensing current flows according to the intensity of incident light ([0085]; optical sensor 110 is a CCD or COMS sensor. CCD or CMOS sensor comprises light sensing elements that convert received an optical signal into a current signal); and
a light guide (light guide 120) disposed on the light sensor (optical sensor 110), wherein the light guide comprises:
a first light blocking member (first light shielding member 128) having a first opening (first opening 128a);
a first light transmitting member (first light transmitting member 126) disposed on the first light blocking member (first light shielding member 128);
a second light blocking member (second light shielding member 128) disposed on the first light transmitting member (first light transmitting member 126) and having a second opening (second opening 128a) overlapping the first opening (first opening 128a);
a second light transmitting member (second light transmitting member 126) disposed on the second light blocking member (second light shielding member 128); and
a third light blocking member (third light shielding member 128) disposed on the second light transmitting member (second light transmitting member 126) and having a third opening (third opening 128a),
wherein the first light transmitting member has a thickness greater than that of the
second light transmitting member (e.g., Fig. 5; T1>T2).

Regarding claim 10, Wu (e.g., Figs. 3, 5, 7, and 10) discloses the fingerprint sensor of claim 9, wherein the third opening overlaps the first opening and the second opening, and the third opening has a size substantially the same as that of the first opening and that of the second opening (e.g., Fig. 5; the third opening 218a has a size substantially the same as that of the first opening 218a and that of the second opening 218a).

Regarding claim 11, Wu (e.g., Figs. 3, 5, 7, and 10) discloses the fingerprint sensor of claim 9, wherein the third opening overlaps the first opening and the second opening, and the third opening has a size larger than that of the second opening, and the second opening has a size larger than that of the first opening (e.g., Fig. 7; SO3>SO2>SO1).

Regarding claim 12, Wu (e.g., Figs. 3, 5, 7, and 10) discloses the fingerprint sensor of claim 9, wherein the third opening overlaps the first opening and the second opening, and the size of the third opening is smaller than that of the second opening, and the second opening has a size smaller than that of the first opening (e.g., Fig. 10; SO3<SO2<SO1).

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8.	Claims 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lao (US 20200303441 A1).
Regarding claim 18, Lao discloses a method of manufacturing a fingerprint sensor (Figs. 1-5; fingerprint sensor; [0046], [0059]), the method comprising the steps of:
	forming a light sensing layer (light sensing layer 101) including a light sensing element (light sensing element P; [0028]) through which a sensing current flows according to the intensity of incident light ([0028]);
forming a first light blocking layer (Figs. 3-4, light shielding layer 204; Fig. 5, light shielding layer 304) having a first opening (opening O1) on the light sensing layer (light sensing layer 101);
forming a first light transmitting layer (Figs. 3-4, light transmitting layer 208-2; Fig. 5, light transmitting layer 308-2) on the first light blocking layer (light shielding layer 204); and
forming a second light blocking layer (Figs. 3-4, light shielding layer 214-1; Fig. 5, light shielding layer 314-1) having a second opening (opening O2) on the first light transmitting layer (light transmitting layer 208-2 or light transmitting layer 308-2), the second opening (opening O2) overlapping the first opening (opening O1), wherein at least one of the first and second light blocking layers (light shielding layers 204 and 214-1 or 304 and 314-1) is formed from a metallic material ([0053] and [0048]; metallic materials such as copper and silver).

Regarding claim 19, Lao discloses the method of claim 18, further comprising the steps of:
forming a second light transmitting layer (Figs. 3-4, light transmitting layer 208-2; Fig. 5, light transmitting layer 308-2) on the second light blocking layer (Figs. 3-4, light transmitting layer 214-1; Fig. 5, light shielding layer 314-1); and
forming a third light blocking layer (Figs. 3-4, light transmitting layer 214-2; Fig. 5, light shielding layer 314-2) having a third opening (opening O3) on the second light transmitting layer (Figs. 3-4, light transmitting layer 208-2; Fig. 5, light transmitting layer 308-2),
wherein the third opening (opening O3) overlaps the first opening (opening O1) and the second opening (opening O3), and 
the third opening (e.g., Fig. 5; opening O3) has a size different from that of the first opening (e.g., Fig. 5; opening O1) and from that of the second opening (e.g., Fig. 5; opening O2).

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that 	the claimed invention is not identically disclosed as set forth in section 102 	of this title, if the differences between the claimed invention and the prior 	art are such that the claimed invention as a whole would have been 	obvious before the effective filing date of the claimed invention to a person 	having ordinary skill in the art to which the claimed invention pertains.  	Patentability shall not be negated by the manner in which the invention 	was made.
10.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180270403 A1) in view of Lao (US 20200303441 A1).
Regarding claim 8, Chung (e.g., Figs. 1 and 4-8) discloses the fingerprint sensor of claim 4, Chung discloses wherein the first light transmitting layer has a thickness greater than that of the second light transmitting layer (e.g., Figs. 1 and 5; D’’>D’). Chung does not disclose at least one of the first, second and third light blocking layers is metallic. However, Lao (Figs. 1-5) discloses a fingerprint sensor similar to that disclosed by Chung, comprising a first light blocking member 204 having a first opening, a second light blocking member 214-1 having a second opening, and a third light blocking member 214-2 having a third opening; at least one of the first, second and third light blocking layers is metallic ([0053] and [0048]; metallic materials such as copper and silver). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lao to the light shielding structures of Chung, which would effectively simplify the manufacturing process (Lao, [0048]).

Regarding claim 17, Chung (e.g., Figs. 1 and 4-8) discloses the display device of claim 16, Chung discloses wherein the first light transmitting layer a thickness greater than that of the second light transmitting layer (e.g., Figs. 1 and 5; D’’>D’). Chung does not disclose at least one of the first, second and third light blocking layers is metallic. However, Lao (Figs. 1-5) discloses a fingerprint sensor similar to that disclosed by Chung, comprising a first light blocking member 204 having a first opening, a second light blocking member 214-1 having a second opening, and a third light blocking member 214-2 having a third opening; at least one of the first, second and third light blocking layers is metallic ([0053] and [0048]; metallic materials such as copper and silver). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lao to the light shielding structures of Chung, which would effectively simplify the manufacturing process (Lao, [0048]).

11.	Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20180270403 A1; hereinafter refer to as Chung’403) in view of Chung (US 20180293452 A1; ; hereinafter refer to as Chung’452).
Regarding claim 10, Chung’403 (e.g., Figs. 1 and 4-8) discloses the fingerprint sensor of claim 9, but does not disclose wherein the third opening overlaps the first opening and the second opening, and the third opening has a size substantially the same as that of the first opening and that of the second opening. However, Chung (e.g., Figs. 7-9) discloses a fingerprint sensor, wherein the third opening overlaps the first opening and the second opening, and the third opening has a size substantially the same as that of the first opening and that of the second opening (e.g., Fig. 7; the third 220 opening has a size substantially the same as that of the first opening 220 and that of the second opening 220). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chung’452 to the light shielding structures of Chung’403, which would provide an alternative design choice of light shielding structures for a fingerprint sensor to reduce signal cross-talk and undesired signal noise.

12.	Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Lao (US 20200303441 A1) in view of Chung (US 20180270403 A1).
Regarding claim 20, Lao discloses the method of claim 19, but does not disclose wherein the first light transmitting layer has a thickness greater than that of the second light transmitting layer. However, Chung discloses a method of manufacturing a fingerprint sensor (e.g., Figs. 1 and 4-8; fingerprint sensor) comprising: a first light blocking member (light shielding member 132), a second light blocking member (light shielding member 134), a third light blocking member (light shielding member 136), a first light transmitting member (transparent member 131), and a second light transmitting layer (transparent member 133); wherein the first light transmitting layer has a thickness greater than that of the second light transmitting layer (e.g., Figs. 1 and 5; D’’>D’). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Chung to the light shielding structures of Lao, which would provide an alternative design choice of light shielding structures for a fingerprint sensor to reduce signal cross-talk and undesired signal noise.

13.	Examiner Note: Lin (US 20200226342 A1; Figs. 1, 4-5, 13, and 18) is cited as a reference, which teaches a fingerprint having the same structure and function as the fingerprint sensor claimed in claim 1.
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/YUZHEN SHEN/Primary Examiner, Art Unit 2691